ORDER
PER CURIAM.
Alice Ruth Wildebrandt (Daughter) appeals from the trial court’s Amended Judgment entered in favor of Albert R. Hill (Son) after a non-jury trial on his petition for damages, accounting, constructive trust, and temporary restraining order.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. . The trial court’s judgment is supported by substantial evidence and is riot against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).1

. Son’s pending "Motion to Strike [Daughter’s] Brief,” and Son’s request for sanctions on appeal are denied.